Citation Nr: 0612827	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-27 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel
INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.


FINDINGS OF FACT

The veteran's has occupational and social impairment with 
deficiencies in areas such as work, personal relations, and 
mood.  


CONCLUSION OF LAW

The criteria for an increased rating of 70 percent but no 
higher for post-traumatic stress disorder are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
§ 5103(a) and § 3.159(b).    The RO did not notify the 
veteran regarding the effective date element of the claim, 
however, that matter was not before the Board and the RO can 
address the matter when it effectuates the Board's decision.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a VA examination, and 
providing a hearing.  Accordingly, there is no prejudice to 
the veteran in adjudicating the appeal at this time.
The veteran is currently rated at 50 percent under Diagnostic 
Code (DC) 9411 for post-traumatic stress disorder (PTSD).  
Under the rating criteria for mental disorders, a 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking or mood.  

The veteran's reported PTSD symptoms include poorly 
controlled anger, social withdrawal, depression, anxiety, and 
irritability.  He retired from his last employment due to 
"increasingly oppositional, challenging, angry, 
disillusioned and argumentive behavior" at work.  The 
veteran is currently medicated for his PTSD and he regularly 
attends PTSD counseling.  He has also had an inpatient 
admission for PTSD.  

A treating VA psychiatrist stated that the veteran continues 
to exhibit low tolerance for frustration, emotional 
overreaction, limited ability to perceive pleasure, 
intermittent nightmares, and intrusive thoughts.  The 
psychiatrist believed that the veteran was "not currently 
employable or likely to be with current treatment 
modalities."  A treating VA psychologist submitted a letter 
stating the veteran had severe symptoms of PTSD.  Another VA 
treatment record reported that the veteran's symptoms were 
"moderate -SEVERE."  

As stated above, the veteran previously participated in an 
in-patient program for his PTSD.  His discharge summary 
assessed him with a Global Assessment of Functioning (GAF) 
score of 42.  A 2004 VA examination subsequently reported 
that the veteran had moderate symptoms of PTSD, with a GAF 
score of 50.  A score of 41 to 50 is defined as "serious 
symptoms (e.g., suicidal ideations, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  

The evidence is, at a minimum, in equipoise as to whether the 
veteran's symptoms more nearly approximate the criteria for a 
50 percent or 70 percent rating.  The law requires that the 
benefit of the doubt goes to the veteran and, accordingly, a 
rating of 70 percent is warranted for the veteran's PTSD.  

A rating higher than 70 percent is not warranted since there 
is no evidence of total impairment.  There is no evidence of 
that the veteran has hallucinations, delusions, poses a 
danger of hurting himself or others, is disorientated as to 
time or place, has a significant short or long-term memory 
loss, or is unable to perform activities of daily living.  In 
addition, the veteran's GAF scores reflect substantially less 
than total impairment of social and occupational functioning.  
The preponderance of the evidence is against a finding that 
the veteran meets or approximates the criteria for a 100 
percent rating under DC 9411.


ORDER

A rating of 70 percent, but no higher, for post-traumatic 
stress disorder is granted.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


